Citation Nr: 1031565	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic bronchitis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from March to November 1976.  

This matter is on appeal from the Des Moines, Iowa, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for asbestosis has been 
raised by the record (September 2007 NOD), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Chronic bronchitis was not manifest during service; a chronic 
respiratory disorder was not shown for many years after 
discharge.  

2.  Current chronic bronchitis is unrelated to service.  


CONCLUSION OF LAW

A respiratory disorder, claimed as chronic bronchitis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for chronic bronchitis.  He 
contends that he developed bronchitis during service after 
training in a gas chamber containing tear gas.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptomatology is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

For purposes of this decision, the Board accepts that the Veteran 
received tear gas training.  Service treatment records reflect 
that he was treated in April 1976 for a cold with rash and 
diarrhea.  Symptoms included productive cough, shortness of 
breath, wheezing, runny nose, and itching/tearing eyes.  He was 
diagnosed with an acute respiratory disease but there is no 
indication that his symptoms were related to tear gar training.  

Shortly thereafter, the Veteran was diagnosed with pleurisy; 
however, the chest X-ray was clear.  In June 1976, he complained 
of a sore throat and shortness of breath.  He was specifically 
not diagnosed with bronchitis and was instead diagnosed with a 
viral syndrome.  He was treated with aspirin and throat lozenges; 
however, there was no indication that his symptoms were related 
to tear gas training.  

There is no further mention of respiratory symptoms in the 
service treatment records.  At the time of service separation 
five months later (November 1976), his lungs and chest were 
normal.  A November 1976 chest X-ray was normal.  Therefore, 
service records do not show chronic bronchitis or any other 
identified respiratory disorder at the time of discharge.  

Next, post-service evidence does not reflect respiratory 
symptomatology for many years after service discharge.  While VA 
clinic records associated with the claims file reflect treatment 
for respiratory complaints in August 2006, a VA examiner reviewed 
the clinical records and noted VA treatment as early as 2005.  
Moreover, the Veteran reported to the examiner that he had 
received treatment in the early 1990s and was diagnosed with 
chronic bronchitis in 1997.  In his initial claim, he reported 
treatment since 2001.  

Even accepting respiratory symptomatology as early as the 1990s, 
the onset was nearly 20 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of symptomatology.  

	In addition to the absence of documented post-service 
symptomatology related to a respiratory disorder for many years, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  He contends that his cough was caused by 
gas chamber exposure during basic training. 
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	The Board acknowledges that lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006). 
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he continued to experience symptoms related to a cough after he 
was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	First, the Board emphasizes the multi-year gap between discharge 
from active duty service (1976) and initial reported symptoms 
related to a respiratory disorder in the 1990s (nearly a 20-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Next, the Board finds that the Veteran's reported history of 
continued respiratory problems since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the post-
service evidence does not reflect treatment related to a 
respiratory disorder for many years following active service. 
	
	Further, the evidence reflects onset of symptoms to different 
times.  Specifically, in his initial claim, the Veteran noted 
that his disability began in 1976 but that he did not seek 
treatment until 2001.  He told a VA examination that he sought 
treatment in the early 1990s, but was not diagnosed with chronic 
bronchitis until 1997.  The VA examiner reviewed VA clinical 
records and noted that the Veteran had first been treated in 
2005.  These inconsistencies in the record weight against the 
Veteran's credibility as to continuity of symptomatology since 
service.   Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled 
to discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence).
	
	In addition, despite multiple clinical records reflecting 
treatment for bronchitis, the Veteran did not report that his 
respiratory disorder was related to tear gas exposure in service.  
At one point, he questioned why he continued to cough after he 
stopped smoking and insinuated that it was not until after that 
time did he make an association between his cough and service.  
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
chronic bronchitis to active duty, despite his contentions to the 
contrary.  

To that end, the Board places significant probative value on an 
October 2007 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran reported he had 
been having problems with coughing and phlegm for about 20 years.  
He stated that he believed that the chronic cough was caused by 
his military training in a gas chamber.  Further, he stated that 
he had received private medical treatment for his complaints.  
Finally, he indicated that he quit smoking in 1999 after smoking 
one pack per day for 20 years.  

After a physical examination, the examiner diagnosed chronic 
bronchitis.  The examiner opined that there was no evidence that 
the Veteran's chronic bronchitis dates back to his service.  The 
examiner reflected that chronic bronchitis was usually caused by 
smoking that might not improve even after the patient quit 
smoking, that the Veteran's in-service respiratory complaints 
were acute, that he appeared to have fully recovered from his in-
service respiratory disorders, and that there was a gap in time 
between service discharge and respiratory complaints.  

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  

In support of his claim, the Veteran submitted VA medical 
examination reports from August 2006 to July 2008.  These medical 
records discuss his diagnosis and treatment of chronic 
bronchitis; however, do not discuss the etiology.  Therefore, 
they are not probative of the issue, since they do not tend to 
show that bronchitis incurred in or was aggravated by service.  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, 
respiratory diseases such as bronchitis are not the type of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence 
to testify as to symptoms but not to provide medical diagnosis).

Such competent evidence has been provided by medical personnel 
who have examined the Veteran during the current appeal and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in April 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; 2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; 3) an indication that the disability or 
symptoms may be associated with service; and 4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment and personnel records and VA 
outpatient treatment records.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in October 
2007.  

The Board notes that the Veteran stated in his claim application 
that he had been treated by a private physician from 2001 to 2006 
and that there are no private medical records in the file.  
However, the Board finds that the VA has satisfied its duties to 
notify and to assist with regards to private medical records.  

First, in an April 2007 letter, the RO informed the Veteran of 
VA's duty to assist him in the development of his claim, that the 
VA would make reasonable efforts to obtain private or non-Federal 
medical records, and that it was ultimately his responsibility to 
make sure that the VA receives all requested private records.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

The Veteran did not respond to the April 2007 letter.  The RO 
noted the lack of response in the August 2007 rating decision.  
The RO further specifically notified him of the lack of any 
response regarding private medical records in the August 2008 
statement of the case.  To date, there is still nothing in the 
file regarding private medical records, excepting the original 
claim application.  

The VA has fulfilled its duties to notify and to assist with 
regards to private medical records.  It specified the Veteran's 
responsibilities regarding private medical records, sent him 
forms to release private medical records, and reminded him that 
no correspondence had been received.  Therefore, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a respiratory disorder, claimed as chronic 
bronchitis, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


